81,7('67$7(6',675,&7&2857
                              )257+(',675,&72)&2/80%,$
                                             

    '(11,6%(5$5'
            3ODLQWLII
                                                              &LYLO$FWLRQ1R&..
          Y                                                                 
                                                                              
    )('(5$/%85($82)35,6216
           'HIHQGDQW.

                                                     
                                    0(025$1'8023,1,21
                                            -XO\
                                                     
         3ODLQWLII 'HQQLV %HUDUG ³%HUDUG´ RU ³3ODLQWLII´ SURFHHGLQJ pro se ILOHG VXLW DJDLQVW

'HIHQGDQWWKH)HGHUDO%XUHDXRI3ULVRQV³%23´RU³'HIHQGDQW´VHHNLQJLQMXQFWLYHUHOLHIXQGHU

WKH )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´  86&    3UHVHQWO\ EHIRUH WKH &RXUW LV

'HIHQGDQW¶V>@0RWLRQIRU6XPPDU\-XGJPHQW

         8SRQFRQVLGHUDWLRQRIWKHSOHDGLQJVLQFOXGLQJ'HIHQGDQW¶Vin cameraVXEPLVVLRQRIWKH

UHFRUGDWLVVXHDVZHOODVDOODSSOLFDEOHFDVHODZVWDWXWRU\DXWKRULW\DQGWKHUHFRUGRIWKHFDVHDV

DZKROHWKH&RXUWILQGVWKDW%23SHUIRUPHGDQDGHTXDWHVHDUFKIRUWKHVLQJOHGRFXPHQWUHTXHVWHG

E\ %HUDUG DQG WKDW %23 SURSHUO\ ZLWKKHOG UHVSRQVLYH LQIRUPDWLRQ SXUVXDQW WR WKH )2,$

H[HPSWLRQVGHILQHGLQ86&E&E'%(DQGE)+RZHYHUWKH

&RXUWDOVRILQGVWKDW%23IDLOHGWRSURSHUO\VHJUHJDWHDQGXQUHGDFWQRQH[HPSWPDWHULDOLQWKH

UHGDFWHGGRFXPHQWWKDWZDVUHOHDVHGWR%HUDUG$FFRUGLQJO\'HIHQGDQW¶V0RWLRQIRU6XPPDU\

-XGJPHQWLV'(1,(',13$57DQG*5$17(',13$57




  3ODLQWLII¶V&RPSODLQW(&)1R>@'HIHQGDQW¶V0RWLRQIRU6XPPDU\-XGJPHQW³'HI¶V0RW´
(&)1R>@3ODLQWLII¶V2SS¶QWR'HIHQGDQW¶V0RWLRQIRU6XPPDU\-XGJPHQW(&)1R>@
'HIHQGDQW¶V5HSO\LQ6XSSRUWRI'HIHQGDQW¶V0RWLRQIRU6XPPDU\-XGJPHQW(&)1R>@

,QDGGLWLRQWKH&RXUWUHYLHZHGWKHGRFXPHQWDWLVVXHex parteDQGin camera
        6SHFLILFDOO\WKH&RXUWILQGVWKDW%23SHUIRUPHGDUHDVRQDEOHVHDUFKORFDWHGWKHUHTXHVWHG

GRFXPHQWDQGSURGXFHGWKHUHTXHVWHGGRFXPHQWWR3ODLQWLIILQUHGDFWHGIRUP$GGLWLRQDOO\DV

H[SODLQHG EHORZ WKH &RXUW ILQGV WKDW %23 SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR )2,$

([HPSWLRQV')&DQG(KRZHYHUWKH&RXUWDOVRILQGVWKDW%23IDLOHGWRUHOHDVH

VHJUHJDEOHPDWHULDOWKDWVKRXOGKDYHEHHQGLVFORVHG$FFRUGLQJO\WKH&RXUWVKDOOUHTXLUH%23WR

VHJUHJDWHDQGXQUHGDFWDOOQRQH[HPSWLQIRUPDWLRQLQWKHUHFRUGDWLVVXHDQGUHOHDVHWKHUHFRUGWR

%HUDUGZLWKPRGLILHGUHGDFWLRQVLQDFFRUGDQFHZLWKWKLV0HPRUDQGXP2SLQLRQ7RDVVLVW%23

LQ WKRVH HIIRUWV WKH &RXUW LV ILOLQJ IRU %23¶V ex parte UHYLHZ DV D VHDOHG DWWDFKPHQW WR WKLV

0HPRUDQGXP2SLQLRQWKHUHFRUGDWLVVXHFRQWDLQLQJVXJJHVWHGUHGDFWLRQVWKDWWKH&RXUWGHHPV

DSSURSULDWH,IWKH&RXUWKDVQRWUHFHLYHGDQ\REMHFWLRQVIURP%23ZLWKLQVHYHQEXVLQHVVGD\V²

E\$XJXVW²WKHQWKHDWWDFKHGYHUVLRQVKDOOEHXQVHDOHGDQGDFRS\VKDOOEHPDLOHGWR

3ODLQWLII,I%23GRHVILOHDQREMHFWLRQZLWKLQWKHVSHFLILHGWLPHSHULRGWKHQ%23¶VILOLQJVKRXOG

FOHDUO\VHWIRUZDUGWKHEDVLVRIWKHREMHFWLRQDQGVKRXOGDWWDFK%23¶VSURSRVHGPRGLILFDWLRQVRI

WKHUHFRUGWREHUHOHDVHGWR%HUDUG

                                           ,%$&.*5281'

        ,Q0DUFK%HUDUGVXEPLWWHGD)2,$UHTXHVWZLWKWKH%23VHHNLQJDVLQJOHGRFXPHQW

ZKLFK %HUDUG GHVFULEHG DV ³>W@KH µFRQILGHQWLDO LQIRUPDQW¶ UHSRUW UHIHUHQFHG LQ WKH'LVFLSOLQDU\

+HDULQJ2IILFHU¶V5HSRUWSHUWDLQLQJWRWKHLQFLGHQWUHSRUWQXPEHUWRZKLFK,DPWKH

GLVFLSOLQHGSDUW\´3O¶V5HTXHVW/HWWHU([KLELW$WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>

@ DW   3ODLQWLII¶V 5HTXHVW LQFOXGHG DQ DQQH[HG FRS\ RI WKH 'LVFLSOLQDU\ +HDULQJ 2IILFHU¶V

³'+2´5HSRUWIRUFODULW\See id.see also'+25HSRUW$WWDFKPHQW$WR3O¶V&RPSODLQW(&)

1R>@%HUDUG¶V5HTXHVWZDVLGHQWLILHGDV)2,$1RSee([KLELW%WR'HFODUDWLRQ

RI'RQQD-RKQVRQ(&)1R>@




                                                      
        %23SHUIRUPHGDVHDUFKIRUWKHGRFXPHQWUHTXHVWHGE\3ODLQWLIIDQGRQ-XQH

%23UHOHDVHGWR%HUDUGDILYHSDJHGRFXPHQWWZRRIWKHSDJHVZHUHUHOHDVHGZLWKUHGDFWLRQVDQG

WKUHHSDJHVZHUHZLWKKHOGLQIXOOSee([KLELWV'DQG(WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)

1R>@%HUDUGVXEVHTXHQWO\ILOHGDQDGPLQLVWUDWLRQDSSHDOIURPWKH%23DFWLRQRQWKH)2,$

5HTXHVW FRQWHQGLQJ WKDW WKH GRFXPHQW SURYLGHG WR %HUDUG ZDV QRW WKH FRQILGHQWLDO LQIRUPDQW

UHSRUWWKDWKHKDGUHTXHVWHGSee([KLELW%WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@

+RZHYHU%HUDUGILOHGWKHLQVWDQWDFWLRQEHIRUHWKHDSSHDOZDVFRQVLGHUHGDQGWKHDSSHDOZDV

WKHUHIRUHFORVHGSee([KLELW&WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@

        %HUDUG¶V &RPSODLQW DOOHJHV WKDW %23 ZURQJIXOO\ ZLWKKHOG WKH UHTXHVWHG UHFRUG IURP

3ODLQWLIIDQGUHTXHVWVWKDWWKLV&RXUWRUGHU'HIHQGDQWWRLPPHGLDWHO\SURFHVVWKHUHTXHVWHGUHFRUG

LQLWVHQWLUHW\See 3O¶V&RPSODLQW(&)1R>@DW

        %23GLVSXWHVWKDWWKHUHTXHVWHGUHFRUGZDVZURQJIXOO\ZLWKKHOGDQGKDVILOHGD0RWLRQ

IRU6XPPDU\-XGJPHQWUHTXHVWLQJWKDW%HUDUG¶VFDVHEHGLVPLVVHGZLWKSUHMXGLFH%23FRQWHQGV

WKDWWKHVHDUFKIRUWKHUHFRUGZDVDGHTXDWHWKH)2,$SURFHVVLQJZDVSURSHUDQGWKHZLWKKROGLQJ

RILQIRUPDWLRQZDVLQDFFRUGDQFHZLWKDSSOLFDEOH)2,$H[HPSWLRQVSee'HI¶V0HP(&)1R

>@DW

        %HUDUGLQUHVSRQVHFRQWHQGVWKDWWKHILYHSDJHVRIWKHUHVSRQVLYHUHFRUGSURGXFHGE\%23

DUH QRW WKH ³FRQILGHQWLDO LQIRUPDQW UHSRUW´ UHTXHVWHG E\ %HUDUG DQG WKDW %23 LPSURSHUO\




  %HUDUGILOHGERWKDQ2SSRVLWLRQWR%23¶V0RWLRQIRU6XPPDU\-XGJPHQWsee(&)1R>@
DQGDVHOIGHFODUHG³0RWLRQWR7DNH-XGLFLDO1RWLFH´see(&)1R>@,QKLV³0RWLRQWR
7DNH-XGLFLDO1RWLFH´%HUDUGFLWLQJ)HGHUDO5XOHRI(YLGHQFHUHTXHVWHGWKDWWKH&RXUWWDNH
³MXGLFLDOQRWLFH´RIWKHIROORZLQJ³DGMXGLFDWLYHIDFW´

            7KDWWKHILYHSDJHVRIUHVSRQVLYHUHFRUGVDUHQRWSURWHFWHGXQGHU)2,$
            ([HPSWLRQE'ZKLFKH[HPSWVIURPGLVFORVXUHµLQIRUPDWLRQIXUQLVKHGE\D
            FRQILGHQWLDOVRXUFH¶EHFDXVHWKH\DUHQRWWKHFRQILGHQWLDOLQIRUPDWLRQVLFUHSRUW


                                                   
UHGDFWHGDQGZLWKKHOGXQSURWHFWHGVHJUHJDEOHLQIRUPDWLRQSee3O¶V2SS¶Q(&)1R>@DW

       $IWHUWKHSDUWLHVILQLVKHGEULHILQJWKH&RXUWJUDQWHGDQXQRSSRVHGUHTXHVWE\3ODLQWLIIWKDW

WKH&RXUWUHYLHZin cameraWKHXQUHGDFWHGYHUVLRQRIWKHGRFXPHQWSURGXFHGE\%23WR3ODLQWLII

See2UGHU-XQH(&)1R>@7KH&RXUWKDVQRZFRPSOHWHGLWVin cameraUHYLHZRI

WKHXQUHGDFWHGYHUVLRQRIWKHGRFXPHQWSURGXFHGE\3ODLQWLII$FFRUGLQJO\'HIHQGDQW¶V0RWLRQ

IRU6XPPDU\-XGJPHQWLVQRZULSHIRUUHVROXWLRQ

                                    ,,/(*$/67$1'$5'

      &RQJUHVVHQDFWHG)2,$WR³SLHUFHWKHYHLORIDGPLQLVWUDWLYHVHFUHF\DQGWRRSHQDJHQF\

DFWLRQWRWKHOLJKWRISXEOLFVFUXWLQ\´Dep't of the Air Force v. Rose,86

FLWDWLRQRPLWWHG&RQJUHVVUHPDLQHGVHQVLWLYHWRWKHQHHGWRDFKLHYHEDODQFHEHWZHHQWKHVH

REMHFWLYHVDQGWKHSRWHQWLDOWKDW³OHJLWLPDWHJRYHUQPHQWDODQGSULYDWHLQWHUHVWVFRXOGEHKDUPHG



            GHULYHGIURPDFRQILGHQWLDOVRXUFH

3O¶V0RWWR7DNH-XGLFLDO1RWLFH(&)1R>@DW

7KH&RXUWVKDOO'(1%HUDUG¶V0RWLRQWR7DNH-XGLFLDO1RWLFH%HUDUG¶VPRWLRQLVHVVHQWLDOO\
DUHTXHVWWKDWWKH&RXUWWUHDWDVXQGLVSXWHGIDFW3ODLQWLII¶VXQVXSSRUWHGDVVHUWLRQWKDWWKH
GRFXPHQWSURGXFHGE\%23LVQRWWKHFRQILGHQWLDOLQIRUPDQWUHSRUWUHIHUHQFHGLQWKH'+2
5HSRUW)HGHUDO5XOHRI(YLGHQFHSODLQO\SURYLGHVQRJURXQGVIRUWKH&RXUWWRWDNHMXGLFLDO
QRWLFHRIVXFKDSXUSRUWHGIDFWSee)HG5(YLGSURYLGLQJWKDWDFRXUWPD\RQO\WDNH
MXGLFLDOQRWLFHRIDIDFW³WKDWLVQRWVXEMHFWWRUHDVRQDEOHGLVSXWH´7KH&RXUWKRZHYHUVKDOO
FRQVLGHU3ODLQWLII¶VSRVLWLRQDVDQargumentWKDWWKHGRFXPHQWSURGXFHGE\%23WR3ODLQWLIILV
QRWLQIDFWDUHGDFWHGYHUVLRQRIWKHFRQILGHQWLDOLQIRUPDQWUHSRUWUHTXHVWHGE\3ODLQWLII7KH
&RXUWVKDOODGGUHVVKLVDUJXPHQWLQWKH'LVFXVVLRQVHFWLRQRIWKLV0HPRUDQGXP2SLQLRQ


  %HUDUGDOVRFRQWHQGVinter aliaWKDW%23GLGQRWPDNHDGHWHUPLQDWLRQWRUHOHDVHRUZLWKKROG
UHVSRQVLYHUHFRUGVXQWLODIWHU3ODLQWLIIILOHGVXLWSee3O¶V2SS¶Q(&)1R>@DW+RZHYHU
WKHUHFRUGHYLGHQFHLQGLFDWHVWKDW%23SHUIRUPHGDVHDUFKIRUWKHUHTXHVWHGGRFXPHQWDQG
UHOHDVHGDUHGDFWHGYHUVLRQRIWKHGRFXPHQWVRXJKWE\%HUDUGRQRUEHIRUH-XQH²ZKLFK
ZDVSULRUWRWKHILOLQJRI%HUDUG¶V&RPSODLQWRQ-XQHSee([KLELW'WR'HFODUDWLRQRI
'RQQD-RKQVRQ(&)1R>@


                                                 
E\UHOHDVHRIFHUWDLQW\SHVRILQIRUPDWLRQ´FBI v. Abramson,867RWKDW

HQG)2,$³UHTXLUHVIHGHUDODJHQFLHVWRPDNH*RYHUQPHQWUHFRUGVDYDLODEOHWRWKHSXEOLF

VXEMHFWWRQLQHH[HPSWLRQVIRUVSHFLILFFDWHJRULHVRIPDWHULDO´Milner v. Dep't of Navy,

868OWLPDWHO\³GLVFORVXUHQRWVHFUHF\LVWKHGRPLQDQWREMHFWLYHRIWKH$FW´

Dep’t of Air Force v. Rose,86)RUWKLVUHDVRQWKH³H[HPSWLRQVDUH

H[SOLFLWO\PDGHH[FOXVLYHDQGPXVWEHQDUURZO\FRQVWUXHG´Milner,86DWFLWDWLRQV

RPLWWHG

      :KHQSUHVHQWHGZLWKDPRWLRQIRUVXPPDU\MXGJPHQWLQWKLVFRQWH[WWKHGLVWULFWFRXUW

PXVWFRQGXFWD³GHQRYR´UHYLHZRIWKHUHFRUGZKLFKUHTXLUHVWKHFRXUWWR³DVFHUWDLQZKHWKHU

WKHDJHQF\KDVVXVWDLQHGLWVEXUGHQRIGHPRQVWUDWLQJWKHGRFXPHQWVUHTXHVWHGDUHH[HPSW

IURPGLVFORVXUHXQGHUWKH)2,$´Multi Ag. Media LLC v. Dep't of Agriculture,)G

'&&LUFLWDWLRQRPLWWHG7KHEXUGHQLVRQWKHDJHQF\WRMXVWLI\LWVUHVSRQVHWR

WKHSODLQWLII¶VUHTXHVW86&D%³$QDJHQF\PD\VXVWDLQLWVEXUGHQE\PHDQVRI

DIILGDYLWVEXWRQO\LIWKH\FRQWDLQUHDVRQDEOHVSHFLILFLW\RIGHWDLOUDWKHUWKDQPHUHO\FRQFOXVRU\

VWDWHPHQWVDQGLIWKH\DUHQRWFDOOHGLQWRTXHVWLRQE\FRQWUDGLFWRU\HYLGHQFHLQWKHUHFRUGRUE\

HYLGHQFHRIDJHQF\EDGIDLWK´Multi Ag. Media,)GDWFLWDWLRQRPLWWHG³,IDQ

DJHQF\¶VDIILGDYLWGHVFULEHVWKHMXVWLILFDWLRQVIRUZLWKKROGLQJWKHLQIRUPDWLRQZLWKVSHFLILF

GHWDLOGHPRQVWUDWHVWKDWWKHLQIRUPDWLRQZLWKKHOGORJLFDOO\IDOOVZLWKLQWKHFODLPHGH[HPSWLRQ

DQGLVQRWFRQWUDGLFWHGE\FRQWUDU\HYLGHQFHLQWKHUHFRUGRUE\HYLGHQFHRIWKHDJHQF\¶VEDG

IDLWKWKHQVXPPDU\MXGJPHQWLVZDUUDQWHGRQWKHEDVLVRIWKHDIILGDYLWDORQH´Am. Civil

Liberties Union v. U.S. Dep't of Defense,)G'&&LUFLWDWLRQVRPLWWHG

³8QFRQWUDGLFWHGSODXVLEOHDIILGDYLWVVKRZLQJUHDVRQDEOHVSHFLILFLW\DQGDORJLFDOUHODWLRQWRWKH

H[HPSWLRQDUHOLNHO\WRSUHYDLO´Ancient Coin Collectors Guild v. U.S. Dep't of State,)G




                                                 
'&&LUFLWDWLRQRPLWWHG6XPPDU\MXGJPHQWLVSURSHUZKHQWKHSOHDGLQJV

WKHGLVFRYHU\PDWHULDOVRQILOHDQGDQ\DIILGDYLWVRUGHFODUDWLRQV³VKRZ>@WKDWWKHUHLVQR

JHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURI

ODZ´)HG5&LY3D

       $QDJHQF\DOVRKDVWKHEXUGHQRIGHWDLOLQJ³ZKDWSURSRUWLRQRIWKHLQIRUPDWLRQLQD

GRFXPHQWLVQRQH[HPSWDQGKRZWKDWPDWHULDOLVGLVSHUVHGWKURXJKRXWWKHGRFXPHQW´Mead

Data Cent., Inc. v. U.S. Dep't of the Air Force,)G'&&LU$Q\

QRQH[HPSWLQIRUPDWLRQWKDWLVUHDVRQDEO\VHJUHJDEOHIURPWKHUHTXHVWHGUHFRUGVPXVWEH

GLVFORVHGOglesby v. U.S. Dep't of the Army,)G'&&LU

                                          ,,,',6&866,21

        $VDSUHOLPLQDU\PDWWHULWLVFOHDUIURPWKH&RXUW¶Vin cameraUHYLHZWKDWWKHGRFXPHQW

SURGXFHGE\%23WR%HUDUGLVLQIDFWWKHGRFXPHQWUHTXHVWHGE\3ODLQWLII²WKDWLVWKHGRFXPHQW

LV WKH ³FRQILGHQWLDO LQIRUPDQW UHSRUW´ UHIHUHQFHG LQ WKH '+2 5HSRUW SHUWDLQLQJ WR WKH LQFLGHQW

UHSRUWQXPEHUWRZKLFK%HUDUGLVWKHGLVFLSOLQHGSDUW\,QVRILQGLQJWKH&RXUWUHMHFWV

3ODLQWLII¶V XQVXSSRUWHG DUJXPHQW WKDW WKH GRFXPHQW SURGXFHG E\ %23 LV QRW WKH FRQILGHQWLDO

LQIRUPDQWUHSRUWUHIHUHQFHGLQWKH'+25HSRUW7KH&RXUWDOVRUHMHFWV3ODLQWLII¶VDUJXPHQWWKDW

%23VXEPLWWHGWKH'HFODUDWLRQRI'RQQD-RKQVRQWKH3DUDOHJDO6SHFLDOLVWDW%32LQEDGIDLWK

7KHUHLVQRHYLGHQFHWKDW0V-RKQVRQ²RUDQ\RWKHU%23RIILFLDO²DFWHGZLWKZLOOIXOGHFHSWLRQ

RUZLWKPDOLFLRXVLQWHQWLQUHVSRQGLQJWR%HUDUG¶V)2,$5HTXHVW$FFRUGLQJO\WKH&RXUWILQGV

WKDW %23 SHUIRUPHG D UHDVRQDEOH VHDUFK ORFDWHG WKH UHTXHVWHG GRFXPHQW DQG SURGXFHG WKH

UHTXHVWHGGRFXPHQWWR3ODLQWLIIDOEHLWLQUHGDFWHGIRUP

        $GGLWLRQDOO\DVH[SODLQHGEHORZWKH&RXUWILQGVWKDW%23SURSHUO\ZLWKKHOGLQIRUPDWLRQ

SXUVXDQWWR)2,$([HPSWLRQV')&DQG(KRZHYHUWKH&RXUWDOVRILQGVWKDW




                                                    
%23IDLOHGWRUHOHDVHVHJUHJDEOHPDWHULDOWKDWVKRXOGKDYHEHHQGLVFORVHG

             $ )2,$([HPSWLRQ'

       )LUVW WKH &RXUW ILQGV WKDW %23 SURSHUO\ ZLWKKHOG LQIRUPDWLRQ RQ DOO ILYH SDJHV RI WKH

UHOHDVHG GRFXPHQW SXUVXDQW WR )2,$ ([HPSWLRQ '  See  86&  E'  7KLV

H[HPSWLRQ SURWHFWV WKH LGHQWLWLHV RI DQG LQIRUPDWLRQ UHFHLYHG IURP LQGLYLGXDOV ZKR SURYLGHG

LQIRUPDWLRQWRWKHDJHQF\DQGRUORFDOODZHQIRUFHPHQWGXULQJWKHFRXUVHRIWKHLQYHVWLJDWLRQLQWR

WKHFULPLQDODFWLYLWLHV:LWKUHJDUGVWR([HPSWLRQ'WKH'&&LUFXLWKDVKHOGWKDW

        :KHUH    WKH UHFRUGV DW LVVXH ZHUH µFRPSLOHG E\ FULPLQDO ODZ HQIRUFHPHQW
        DXWKRULW>LHV@ LQ WKH FRXUVH RI D FULPLQDO LQYHVWLJDWLRQ¶ WKH\ DUH FRYHUHG E\
        ([HPSWLRQ'LISURGXFLQJWKHUHFRUGVµFRXOGUHDVRQDEO\EHH[SHFWHGWRGLVFORVH
        WKHLGHQWLW\RIDFRQILGHQWLDOVRXUFH¶RUµLQIRUPDWLRQIXUQLVKHG¶E\VXFKDVRXUFH
        86&E'7KHDJHQF\LQYRNLQJ([HPSWLRQ'EHDUVWKHEXUGHQRI
        SURYLQJWKDWLWDSSOLHVDQGZLWKUHVSHFWWRWKH)%,LWLVQRWHQRXJKIRUWKHDJHQF\
        WR FODLP WKDW DOO VRXUFHV SURYLGLQJ LQIRUPDWLRQ LQ WKH FRXUVH RI D FULPLQDO
        LQYHVWLJDWLRQGRVRRQDFRQILGHQWLDOEDVLV
        
Roth v. U.S. Dep't of Justice)G'&&LU,QDVVHVVLQJZKHWKHUUHFRUGV

DUHFRPSLOHGIRU³ODZHQIRUFHPHQWSXUSRVHV´WKH³IRFXVLVRQKRZDQGXQGHUZKDWFLUFXPVWDQFHV

WKHUHTXHVWHGILOHVZHUHFRPSLOHGDQGZKHWKHUWKHILOHVVRXJKWUHODWHWRDQ\WKLQJWKDWFDQIDLUO\

EHFKDUDFWHUL]HGDVDQHQIRUFHPHQWSURFHHGLQJ´Jefferson v. Department of Justice)G

 '& &LU  FLWDWLRQV DQG LQWHUQDO TXRWDWLRQV RPLWWHG  :KHQ D FULPLQDO ODZ

HQIRUFHPHQWDJHQF\LQYRNHV([HPSWLRQLW³ZDUUDQWVJUHDWHUGHIHUHQFHWKDQGROLNHFODLPVE\

RWKHUDJHQFLHV´Keys v. United States Dep’t of Justice)G'&&LU$

FULPLQDOODZHQIRUFHPHQWDJHQF\PXVWVLPSO\VKRZWKDW³WKHQH[XVEHWZHHQWKHDJHQF\¶VDFWLYLW\

   DQG LWV ODZ HQIRUFHPHQW GXWLHV´ LV ³µEDVHG RQ LQIRUPDWLRQ VXIILFLHQW WR VXSSRUW DW OHDVW µD

FRORUDEOHFODLP¶RILWVUDWLRQDOLW\¶´Id.

       $GGLWLRQDOO\ LQ FLUFXPVWDQFHV ZKHUH ³QR H[SUHVV DVVXUDQFH RI FRQILGHQWLDOLW\ H[LVWV




                                                        
FRXUWVFRQVLGHUDQXPEHURIIDFWRUVWRGHWHUPLQHZKHWKHUWKHVRXUFHQRQHWKHOHVVµVSRNHZLWKDQ

XQGHUVWDQGLQJ WKDW WKH FRPPXQLFDWLRQ ZRXOG UHPDLQ FRQILGHQWLDO¶ ´ Roth,  )G DW 

TXRWLQJU.S. Dep't of Justice v. Landano867KHUHOHYDQWIDFWRUVLQFOXGH

³ µWKH FKDUDFWHU RI WKH FULPH DW LVVXH¶ µWKH VRXUFH
V UHODWLRQ WR WKH FULPH¶ ZKHWKHU WKH VRXUFH

UHFHLYHGSD\PHQWDQGZKHWKHUWKHVRXUFHKDVDQµRQJRLQJUHODWLRQVKLS¶ZLWKWKHODZHQIRUFHPHQW

DJHQF\DQGW\SLFDOO\FRPPXQLFDWHVZLWKWKHDJHQF\µRQO\DWORFDWLRQVDQGXQGHUFRQGLWLRQVZKLFK

DVVXUHWKHFRQWDFWZLOOQRWEHQRWLFHG¶Id.TXRWLQJLandano86DW³7KHQDWXUHRI

WKHFULPHLQYHVWLJDWHGDQGLQIRUPDQW¶VUHODWLRQWRLWDUHWKHPRVWLPSRUWDQWIDFWRUVLQGHWHUPLQLQJ

ZKHWKHU LPSOLHG FRQILGHQWLDOLW\ H[LVWV´  Singh v. F.B.I.  )6XSSG   ''& 

FLWLQJLandano86DW³7KHSHUWLQHQWTXHVWLRQLVZKHWKHUWKHYLROHQFHDQGULVNRI

UHWDOLDWLRQ WKDW DWWHQG WKLV W\SH RI FULPH ZDUUDQW DQ LPSOLHG JUDQW RI FRQILGHQWLDOLW\ IRU VXFK D

VRXUFH´Mays v. Drug Enf’t Admin.)G'&&LU

       +HUHLWLVXQGLVSXWHGWKDWWKH%23LVDODZHQIRUFHPHQWDJHQF\DQGLVHQWLWOHGWRJUHDWHU

GHIHUHQFHZKHQFRQVLGHULQJWKDWWKHGRFXPHQWVZHUHFUHDWHGIRUDODZHQIRUFHPHQWSXUSRVHSee

Quinto v. Dep’t of Justice)6XSSG''&³7KH%23LVDODZHQIRUFHPHQW

$JHQF\>@´ FLWDWLRQ RPLWWHG  $GGLWLRQDOO\ DV H[SODLQHG LQ WKH VXSSRUWLQJ GHFODUDWLRQ WKH

FRQILGHQWLDO UHSRUW SURYLGHV LQIRUPDWLRQ DERXW %HUDUG¶V DOOHJHG VFKHPH WR H[WRUW LQPDWHV LQWR

FRQYLQFLQJWKHLUIDPLO\PHPEHUVWRLQWURGXFHFRQWUDEDQGLQWRWKH/HZLVEXUJ3ULVRQ&DPSSee

'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DWDQGsee also'+25HSRUW$WWDFKPHQW

$WR3O¶V&RPSODLQW(&)1R>@0V-RKQVRQQRWHV

        1XPHURXVFRQILGHQWLDOVRXUFHVUHSRUWWRWKH%23RQDUHJXODUEDVLVWKH\SURYLGH
        LQIRUPDWLRQ XQGHU H[SUHVV DVVXUDQFHV RI FRQILGHQWLDOLW\ DQG DUH ³LQIRUPDQWV´
        ZLWKLQWKHFRPPRQPHDQLQJRIWKHWHUP2WKHUVDUHLQWHUYLHZHGDQGRUSURYLGH
        LQIRUPDWLRQXQGHULPSOLHGDVVXUDQFHVRIFRQILGHQWLDOLW\LHXQGHUFLUFXPVWDQFHV
        IURPZKLFKDVVXUDQFHVRIFRQILGHQWLDOLW\PD\EHLQIHUUHG,QHLWKHUVLWXDWLRQWKHVH
        VRXUFHV DUH FRQVLGHUHG WR EH FRQILGHQWLDO EHFDXVH WKH\ IXUQLVK LQIRUPDWLRQ RQO\


                                                       
       ZLWKWKHXQGHUVWDQGLQJWKDWWKHLULGHQWLWLHVDQGWKHLQIRUPDWLRQWKH\SURYLGHGZLOO
       QRWEHGLYXOJHGRXWVLGHWKH%23,QIRUPDWLRQSURYLGHGE\WKHVHVRXUFHVLVVLQJXODU
       LQQDWXUHDQGLIUHOHDVHGFRXOGUHYHDOWKHLULGHQWLWLHV
       
'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DW

       ,QDVVHUWLQJ([HPSWLRQE'RQHDFKRIWKHILYHSDJHVLQWKHUHOHDVHGUHFRUG%23

SURWHFWHGLGHQWLI\LQJLQIRUPDWLRQDERXWDQGLQIRUPDWLRQSURYLGHGE\WKLUGSDUWLHVXQGHU

FLUFXPVWDQFHVLQZKLFKFRQILGHQWLDOLW\FDQEHLQIHUUHGId.DW7KHWKLUGSDUWLHVSURYLGHG

LQIRUPDWLRQFRQFHUQLQJWKHDFWLYLWLHVRI3ODLQWLIIZKHQKHZDVDQLQPDWHDWWKH/HZLVEXUJ3ULVRQ

&DPSDQGDWWHPSWLQJWRLQWURGXFHFRQWUDEDQGLQWRWKHSULVRQIDFLOLWLHVId7KHVHWKLUGSDUWLHV

DQGWKHLUIDPLOLHVZRXOGEHH[SRVHGWRVLJQLILFDQWKDUPZKHWKHULWEHSK\VLFDORUPHQWDOLIWKH\

ZHUHLGHQWLILHGDVFRRSHUDWRUVRULQIRUPHUVHYHQLQDPLQLPXPVHFXULW\SULVRQFDPSVXFKDV

/HZLVEXUJ3ULVRQ&DPSId.

       )XUWKHUPRUHWKH&RXUWQRWHVWKDW3ODLQWLIIKDVQRWFRQWHVWHG%23¶VSURSHUUHGDFWLRQRIWKLV

LQIRUPDWLRQ XQGHU ([HPSWLRQ ' DQG LQVWHDG DUJXHV WKDW %23 ³IDLOV WR MXVWLI\ LWV IDLOXUH WR

UHOHDVHVHJUHJDEOHLQIRUPDWLRQQRWSURWHFWHGE\WKLVH[HPSWLRQ´3O¶V2SS¶Q(&)1R>@DW



       $FFRUGLQJO\ WKH &RXUW ILQGV WKDW %23 KDV SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR



  7KH&RXUWDOVRQRWHVWKDW%23SURSHUO\LQYRNHG([HPSWLRQ'WRH[FLVHDQLQIRUPDQW¶V
FRQILGHQWLDOVRXUFHLGHQWLILFDWLRQQXPEHURQSDJHRIWKHUHOHDVHGGRFXPHQW'HFODUDWLRQRI
'RQQD-RKQVRQ(&)1R>@DW


  7KH&RXUWQRWHVWKDW3ODLQWLIIGRHVDVVHUWWKDW³'HIHQGDQWKDVIDLOHGWRMXVWLI\WKHDSSOLFDWLRQRI
WKLVH[HPSWLRQRQSDJHRIWKHUHOHDVHGUHFRUGV´3O¶V2SS¶Q(&)1R>@DW$IWHU
UHYLHZLQJin cameraWKHUHOHDVHGUHFRUGLQXQUHGDFWHGIRUPWKH&RXUWILQGVWKDW%23
DSSURSULDWHO\ZLWKKHOGLQIRUPDWLRQRQSDJHRIWKHUHOHDVHGUHFRUGSXUVXDQWWR)2,$
([HPSWLRQ'6SHFLILFDOO\DVQRWHGLQWKHVaughn,QGH[VXEPLWWHGE\%23SDJHRIWKH
UHOHDVHGUHFRUGVFRQWDLQV³LQIRUPDWLRQFRQFHUQLQJWKHUHOLDELOLW\RIFRQILGHQWLDOLQIRUPDQWV´²
see Vaughn,QGH[([KLELW)WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@²ZKLFKLI
GLVFORVHG³FRXOGUHDVRQDEO\EHH[SHFWHGWRGLVFORVHWKHLGHQWLW\RIDFRQILGHQWLDOVRXUFH´
86&E'


                                                     
([HPSWLRQ '  See  86&  E'  7KH &RXUW VKDOO DGGUHVV 3ODLQWLII¶V DUJXPHQWV

FRQFHUQLQJVHJUHJDELOLW\LQ3DUW,,,(RIWKLV0HPRUDQGXP2SLQLRQ



            % )2,$([HPSWLRQ)

       7KH &RXUW DOVR ILQGV WKDW %23 SURSHUO\ ZLWKKHOG LQIRUPDWLRQ RQ DOO ILYH SDJHV RI WKH

UHOHDVHG GRFXPHQW SXUVXDQW WR )2,$ ([HPSWLRQ )  See  86&  E)  7KLV

H[HPSWLRQ SURWHFWV LQIRUPDWLRQ FRPSLOHG IRU ODZ HQIRUFHPHQW SXUSRVHV WR WKH H[WHQW WKDW

GLVFORVXUH³FRXOGUHDVRQDEO\EHH[SHFWHGWRHQGDQJHUWKHOLIHRUSK\VLFDOVDIHW\RIDQ\LQGLYLGXDO´

Id.  7KLV H[HPSWLRQ ³DIIRUGV EURDG SURWHFWLRQWRWKHLGHQWLWLHVRILQGLYLGXDOVPHQWLRQHGLQ ODZ

HQIRUFHPHQWILOHV´Jimenez v. FBI)6XSS''&LQFOXGLQJDQ\LQGLYLGXDO

³UHDVRQDEO\DWULVNRIKDUP´Miller v. U.S. Dep't of Justice)6XSSG''&

TXRWLQJLong v. U.S. Dep't of Justice)6XSSG''&,QJHQHUDO

WKLV H[HPSWLRQ KDV EHHQ LQWHUSUHWHG WR DSSO\ WR QDPHV DQG LGHQWLI\LQJ LQIRUPDWLRQ RI ODZ

HQIRUFHPHQW RIILFHUV ZLWQHVVHV FRQILGHQWLDO LQIRUPDQWV DQG RWKHU WKLUG SHUVRQV ZKR PD\ EH

XQNQRZQWRWKHUHTXHVWHUSee Durham v. United States Department of Justice)6XSS

''&Public Employees for Environmental Responsibility (Peer), Rocky Mountain

Chapter v. U.S. E.P.A.)6XSS'&RORFLWLQJFDVHV,QUHYLHZLQJFODLPV

XQGHU([HPSWLRQ)FRXUWVKDYHLQTXLUHGZKHWKHURUQRWWKHUHLVDQH[XVEHWZHHQGLVFORVXUH

DQGSRVVLEOHKDUPDQGZKHWKHUWKHGHOHWLRQVZHUHQDUURZO\PDGHWRDYHUWWKHSRVVLELOLW\RIVXFK

KDUPAlbuquerque Pub. Co. v. U.S. Dep't. of Justice)6XSS''&

       +HUH%23KDVSURSHUO\DVVHUWHG([HPSWLRQ)WRSURWHFWLQIRUPDWLRQREWDLQHGIRUODZ

HQIRUFHPHQWSXUSRVHVWKDWLIPDGHSXEOLFFRXOGUHDVRQDEO\EHH[SHFWHGWRHQGDQJHUWKHOLIHRU

VDIHW\RIDQ\LQGLYLGXDO'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DW([HPSWLRQ)




                                                   
ZDVDSSOLHGWRSURWHFWLQIRUPDWLRQFRQFHUQLQJLQPDWHVVWDIIDQGRWKHUV7KH%23SURWHFWHGD

NH\ FRQILGHQWLDO LQIRUPDQW¶V QDPH DV ZHOO DV KLV FRQILGHQWLDO LGHQWLILFDWLRQ QXPEHU DQGRU WKH

LQIRUPDWLRQKHVKHSURYLGHGWR%23EHFDXVHWKHLQIRUPDWLRQZRXOGUHDGLO\UHYHDOWKHVRXUFH¶V

LGHQWLW\'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DW$VH[SODLQHGE\0V-RKQVRQ

         ,QWKH%23¶VH[SHULHQFHVRXUFHVFRRSHUDWLQJZLWKDQGSURYLGLQJLQIRUPDWLRQWR
         WKH%23DERXWLOOHJDOLQPDWHDFWLYLWLHVGRVRDWJUHDWULVNWRWKHPVHOYHVDQGKDYH
         IDFHGUHWDOLDWLRQDQGWKUHDWVLQFOXGLQJGHDWKWKUHDWVZKHQWKHLUDVVLVWDQFHWRWKH
         %23KDVEHHQSXEOLFO\GLVFORVHG
         
Id.  )XUWKHUPRUH WKH '+2 5HSRUW FRQFOXGHG WKDW %HUDUG FRPPLWWHG DFWV RI H[WRUWLRQ DQG

EODFNPDLO DQG WKDW KH WKUHDWHQHG DQRWKHU LQPDWH ZLWK SK\VLFDO KDUP  See '+2 5HSRUW

$WWDFKPHQW$WR3O¶V&RPSODLQW(&)1R>@DW,QOLJKWRIWKHYLROHQWQDWXUHRIWKHFKDUJHV

DW LVVXH LQ WKLV FDVH GLVFORVXUH RI LQIRUPDWLRQ SURYLGHG WR %23 E\ WKH FRQILGHQWLDO LQIRUPDQW

FRQFHUQLQJWKHDOOHJHGFRQGXFWGHVFULEHGDERYHFRXOGUHDVRQDEO\EHH[SHFWHGWRHQGDQJHUWKHOLIH

RUVDIHW\RIWKDWLQGLYLGXDO

       )XUWKHUPRUHWKH&RXUWQRWHVWKDW3ODLQWLIIKDVQRWFRQWHVWHG%23¶VSURSHUUHGDFWLRQRIWKLV

LQIRUPDWLRQXQGHU([HPSWLRQ)DQGLQVWHDGDUJXHVWKDW%23³IDLOVWRMXVWLI\ZK\XQSURWHFWHG

LQIRUPDWLRQFDQQRWEHVHJUHJDWHGIURPWKHQDPHVDQGRWKHULGHQWLI\LQJLQIRUPDWLRQRILQGLYLGXDOV

XQNQRZQWRWKH3ODLQWLIIH[FLVHGXQGHUWKLVH[HPSWLRQ´3O¶V2SS¶Q(&)1R>@DW

       $FFRUGLQJO\ WKH &RXUW ILQGV WKDW %23 KDV SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR

([HPSWLRQ )  See  86&  E)  7KH &RXUW VKDOO DGGUHVV 3ODLQWLII¶V DUJXPHQWV

FRQFHUQLQJVHJUHJDELOLW\LQ3DUW,,,(RIWKLV0HPRUDQGXP2SLQLRQ

            & )2,$([HPSWLRQVDQG&

       7KH &RXUW DOVR ILQGV WKDW %23 SURSHUO\ ZLWKKHOG LQIRUPDWLRQ RQ DOO ILYH SDJHV RI WKH

UHOHDVHGGRFXPHQWSXUVXDQWWR([HPSWLRQVDQG&See86&EE&

)2,$([HPSWLRQSURYLGHVWKDWDQDJHQF\PD\ZLWKKROG³SHUVRQQHODQGPHGLFDOILOHVDQGVLPLODU


                                                    
ILOHVWKHGLVFORVXUHRIZKLFKZRXOGFRQVWLWXWHDFOHDUO\XQZDUUDQWHGLQYDVLRQRISHUVRQDOSULYDF\´

86&E6LPLODUO\([HPSWLRQ&LQUHOHYDQWSDUWSHUPLWVDQDJHQF\WRZLWKKROG

³UHFRUGVRULQIRUPDWLRQFRPSLOHGIRUODZHQIRUFHPHQWSXUSRVHVEXWRQO\WRWKHH[WHQWWKDWWKH

SURGXFWLRQRIVXFKODZHQIRUFHPHQWUHFRUGVRULQIRUPDWLRQFRXOGUHDVRQDEO\EHH[SHFWHGWR

FRQVWLWXWHDQXQZDUUDQWHGLQYDVLRQRISHUVRQDOSULYDF\´Id.E&³7KHFRXUWVKDYH

FRQVWUXHG WKLV SURYLVLRQ DV SHUPLWWLQJ H[HPSWLRQ LI WKH SULYDF\ LQWHUHVW DW VWDNH RXWZHLJKV WKH

SXEOLF¶VLQWHUHVWLQGLVFORVXUH´Nation Magazine, Washington Bureau v. U.S. Customs Service

 )G   '& &LU   7KH SULYDF\ LQWHUHVW LQ ([HPSWLRQ  LV QDUURZHU WKDQ LQ

([HPSWLRQ&VRLIWKHUHGDFWLRQVVDWLVI\WKHIRUPHUQRH[DPLQDWLRQRIWKHODWWHULVQHFHVVDU\

Smith v. Dep't of Labor)6XSSG''&

       $V D SUHOLPLQDU\ PDWWHU 3ODLQWLII FRQWHQGV WKDW WKH DSSOLFDWLRQ RI ([HPSWLRQ  LV

LQDSSURSULDWHEHFDXVH³3ODLQWLIIGLGQRWUHTXHVWSHUVRQQHODQGPHGLFDOILOHVRUVLPLODUILOHVRI

%23HPSOR\HHV´3O¶V2SS¶Q(&)1R>@DW7KH&RXUWILQGV3ODLQWLII¶VSRVLWLRQWREH

FRQWUDU\WRFRQWUROOLQJFDVHODZ

       ³7KH WHUP µVLPLODU ILOHV¶ LV FRQVWUXHG EURDGO\ DQG LV µLQWHQGHG WR FRYHU GHWDLOHG

*RYHUQPHQWUHFRUGVRQDQLQGLYLGXDOZKLFKFDQEHLGHQWLILHGDVDSSO\LQJWRWKDWLQGLYLGXDO¶´

Concepcion v. FBI)6XSSG''&TXRWLQJU.S. Dep't of State v. Wash.

Post Co.86³7KHWKUHVKROGLVIDLUO\PLQLPDOVXFKWKDWDOOLQIRUPDWLRQ

ZKLFKDSSOLHVWRDSDUWLFXODULQGLYLGXDOLVFRYHUHGE\([HPSWLRQUHJDUGOHVVRIWKHW\SHRIILOH

LQ ZKLFK LWLVFRQWDLQHG´Concepcion ) 6XSSG DW LQWHUQDOTXRWDWLRQV DQG FLWDWLRQ

RPLWWHG  ,Q WKLV ZD\ WKH ³)2,$¶V SURWHFWLRQ RI SHUVRQDO SULYDF\ LV QRW DIIHFWHG E\ WKH





 3ODLQWLIIGRHVQRWGLVSXWHWKHIDFWWKDWWKHUHFRUGVDWLVVXHLQWKLVFDVHZHUHFRPSLOHGIRUODZ
HQIRUFHPHQWSXUSRVHVDVUHTXLUHGSXUVXDQWWR([HPSWLRQ&


                                                    
KDSSHQVWDQFHRIWKHW\SHRIDJHQF\UHFRUGLQZKLFKSHUVRQDOLQIRUPDWLRQLVVWRUHG´Washington

Post Co. v. U.S. Dep't of Health & Human Servs.)G'&&LUsee also

N.Y. Times Co. v. Nat'l Aeronautics & Space Admin.)G'&&LUHQ

EDQFFRQFOXGLQJWKDW([HPSWLRQSURWHFWHGGLVFORVXUHRIDWDSHRIYRLFHFRPPXQLFDWLRQVDERDUG

WKH&KDOOHQJHUVSDFHVKXWWOHEHFDXVH³LWDSSOLHVWRSDUWLFXODULQGLYLGXDOV´

       +HUHWKH&RXUW¶Vin camera UHYLHZGHPRQVWUDWHVWKDWWKHLQIRUPDWLRQWKDW%23VHHNVWR

ZLWKKROG²QDPHVRI%23VWDIILQYROYHGLQWKHLQYHVWLJDWLRQRIWKHLQFLGHQWDWLVVXHLGHQWLI\LQJ

LQIRUPDWLRQ DERXW LQPDWHV QDPHG LQ WKH LQIRUPDQW UHSRUW DQG RWKHU SHUVRQDO LQIRUPDWLRQ

FRQFHUQLQJ ERWK %23 VWDII DQG LQGLYLGXDO LQPDWHV²PHHWV WKH ³VLPLODU ILOHV´ UHTXLUHPHQW RI

([HPSWLRQSee Wash. Post86DW³>,@QIRUPDWLRQDERXWDQLQGLYLGXDOVKRXOGQRWORVH

WKH SURWHFWLRQ RI ([HPSWLRQ  PHUHO\ EHFDXVH LW LV VWRUHG E\ DQ DJHQF\ LQ UHFRUGV RWKHU WKDQ

µSHUVRQQHO¶RUµPHGLFDO¶ILOHV´

       0RUHRYHUDVQRWHGLQWKHVaughn,QGH[VXEPLWWHGE\%23UHOHDVHRIVXFKLQIRUPDWLRQ

ZRXOG FRQVWLWXWH ³DQ XQZDUUDQWHG LQYDVLRQ RI DQ LQGLYLGXDO¶V SHUVRQDO SULYDF\´ DQG ³ZRXOG

SURYLGHWKLUGSDUW\LQIRUPDWLRQWRZKLFKQRFRQVHQWWRUHOHDVHZDVJLYHQ´Vaughn,QGH[([KLELW

)WR'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DW5HOHDVHRIWKHLGHQWLWLHVRI%23VWDII

FRXOG DOVR VXEMHFW WKHP WR XQQHFHVVDU\ DQG XQZHOFRPH KDUDVVPHQW DQG WKH UHOHDVH RI LQPDWH

LGHQWLWLHVLQWKLVPDWWHUFRXOGVXEMHFWWKHPWRUHWDOLDWLRQIRUFRRSHUDWLRQSee'HFODUDWLRQRI'RQQD

-RKQVRQ(&)1R>@DW3ODLQWLIIGRHVQRWGLVSXWHWKDWGLVFORVXUHRIVXFKLQIRUPDWLRQ

FRXOGRUZRXOGFRQVWLWXWHDQXQZDUUDQWHGLQYDVLRQRIWKHSULYDF\RIWKRVHSHUVRQVQRUGRHVKH

SXWIRUZDUGDQ\SXEOLFLQWHUHVWWKDWPLJKWRXWZHLJKVXFKDQLQYDVLRQRISULYDF\,QVWHDG3ODLQWLII

DUJXHVWKDWWKHDSSOLFDWLRQRIWKHVHH[HPSWLRQVGRQRWMXVWLI\%23¶VIDLOXUHWRUHOHDVHVHJUHJDEOH

LQIRUPDWLRQ3O¶V2SS¶Q(&)1R>@DW




                                                    
       $FFRUGLQJO\ WKH &RXUW ILQGV WKDW %23 KDV SURSHUO\ ZLWKKHOG LQIRUPDWLRQ SXUVXDQW WR

([HPSWLRQV  DQG &  See  86&  E E&  7KH &RXUW VKDOO DGGUHVV

3ODLQWLII¶VDUJXPHQWVFRQFHUQLQJVHJUHJDELOLW\LQ3DUW,,,(RIWKLV0HPRUDQGXP2SLQLRQ

            ' )2,$([HPSWLRQ(

       7KH &RXUW DOVR ILQGV WKDW %23 KDV SURSHUO\ ZLWKKHOG LQIRUPDWLRQ RQ SDJH ILYH RI WKH

UHOHDVHGGRFXPHQWSXUVXDQWWR)2,$([HPSWLRQ(See86&E(([HPSWLRQ

(DXWKRUL]HVDQDJHQF\WRZLWKKROG

       UHFRUGV RU LQIRUPDWLRQ FRPSLOHG IRU ODZ HQIRUFHPHQW SXUSRVHV EXW RQO\ WR WKH
       H[WHQWWKDWWKHSURGXFWLRQRIVXFKODZHQIRUFHPHQWUHFRUGVRULQIRUPDWLRQZRXOG
       GLVFORVH WHFKQLTXHV DQG SURFHGXUHV IRU ODZ HQIRUFHPHQW LQYHVWLJDWLRQV RU
       SURVHFXWLRQVRUZRXOGGLVFORVHJXLGHOLQHVIRUODZHQIRUFHPHQWLQYHVWLJDWLRQVRU
       SURVHFXWLRQVLIVXFKGLVFORVXUHFRXOGUHDVRQDEO\EHH[SHFWHGWRULVNFLUFXPYHQWLRQ
       RIWKHODZ
       
86&E(³7KH'&&LUFXLWKDVKHOGWKDWDQDJHQF\PD\ZLWKKROGLQIRUPDWLRQ

IURPGLVFORVXUHZKHUHUHOHDVLQJVXFKLQIRUPDWLRQZRXOGSURYLGHLQVLJKWLQWRLWVLQYHVWLJDWRU\RU

SURFHGXUDOWHFKQLTXHV´Techserve All. v. Napolitano)6XSSG''&

see also Blackwell v. FBI)G'&&LUQRWLQJWKDW([HPSWLRQ(RIIHUV³D

UHODWLYHO\ORZEDUIRUWKHDJHQF\WRMXVWLI\ZLWKKROGLQJ´LQIRUPDWLRQ([HPSWLRQ(DOORZVIRU

ZLWKKROGLQJ³QRWMXVWIRUFLUFXPYHQWLRQRIWKHODZEXWIRUDULVNRIFLUFXPYHQWLRQQRWMXVWIRUDQ

DFWXDO RU FHUWDLQ ULVN RI FLUFXPYHQWLRQ EXW IRU DQ H[SHFWHG ULVN QRW MXVW IRU DQ XQGHQLDEO\ RU

XQLYHUVDOO\ H[SHFWHG ULVN EXW IRU D UHDVRQDEO\ H[SHFWHG ULVN DQG QRW MXVW IRU FHUWLWXGH RI D

UHDVRQDEO\H[SHFWHGULVNEXWIRUWKHFKDQFHRIDUHDVRQDEO\H[SHFWHGULVN´Mayer Brown LLP v.

Internal Revenue Serv.)G'&&LU

       +HUH%23DVVHUWVWKDWLWLQYRNHG([HPSWLRQ(WRZLWKKROGLQIRUPDWLRQRQSDJHILYHRI

WKH ILYHSDJH UHOHDVH EHFDXVH ³SDJH ILYH LV DQ HQWU\ LQWR D %23 LQWHOOLJHQFHVKDULQJ GDWDEDVH




                                                      
FRQFHUQLQJLQYHVWLJDWLRQVDQGWKLVQRQSXEOLFGDWDEDVHVHUYHVDVDUHSRVLWRU\IRU%23LQYHVWLJDWLYH

GDWDDQGLQWHOOLJHQFH´'HI¶V0RW(&)1R>@DW$V0V-RKQVRQH[SODLQVWKHGDWDEDVH

³LV PHDQW WR RSHUDWH DV D ³RQHVWRS´ VKRS WKDW DOORZV WKH %23 DQG RWKHU ODZ HQIRUFHPHQW

FRPSRQHQWVWRTXHU\LQIRUPDWLRQDQGGHYHORSLQYHVWLJDWLYHOHDGVIURPDYDULHW\RIVRXUFHGDWD´

'HFODUDWLRQ RI 'RQQD -RKQVRQ (&) 1R >@ DW    ,W LV D GDWDEDVH WR ZKLFK %23

LQYHVWLJDWLYH LQWHOOLJHQFH DQG RWKHU VWDII KDYH DFFHVV  Id.  $FFRUGLQJ WR 0V -RKQVRQ

³>G@LVFORVXUH RI WKH SULQWRXWV RU LQIRUPDWLRQ FRPSLOHG LQ WKH GDWDEDVH FRXOG HQDEOH LQPDWHV RU

LQPDWHV¶DVVRFLDWHVWRHPSOR\FRXQWHUPHDVXUHVWRDYRLGGHWHFWLRQWKXVMHRSDUGL]LQJWKH%23¶V

VHFXULW\DQGODZHQIRUFHPHQWPLVVLRQ´Id.7

       3ODLQWLIIFRQWHQGVWKDW%23KDVIDLOHGWRVXIILFLHQWO\LGHQWLI\ZKDWSURFHGXUHVDUHLQYROYHG

DQGWKDW%23KDVLQDSSURSULDWHO\ZLWKKHOGLQIXOOSDJHILYHRIWKHUHFRUG3O¶V2SS¶Q(&)1R

>@DW3ODLQWLIIDOVRUHTXHVWVWKDW%23UHOHDVHDOOVHJUHJDEOHLQIRUPDWLRQRQSDJHILYH

Id.DW

       8SRQUHYLHZRIWKHSDUWLHV¶VXEPLVVLRQVWKH&RXUWILQGVWKDW%23VXIILFLHQWO\LGHQWLILHG

ZKDWSURFHGXUHVDUHLQYROYHGVXFKWKDWGLVFORVXUHRILQIRUPDWLRQFRQFHUQLQJWKRVHSURFHGXUHV

³FRXOGUHDVRQDEO\EHH[SHFWHGWRULVNFLUFXPYHQWLRQRIWKHODZ´86&E(,Q

DGGLWLRQ WKH &RXUW¶V in camera UHYLHZ GHPRQVWUDWHV WKDW WKH LQIRUPDWLRQ WKDW %23 VHHNV WR

ZLWKKROG RQ SDJH ILYH ³ZRXOG GLVFORVH WHFKQLTXHV DQG SURFHGXUHV IRU ODZ HQIRUFHPHQW

LQYHVWLJDWLRQV´86&E($VQRWHGE\%23LQLWVVaughn,QGH[SDJHILYHFRQVLVWV

RI D SDJH IURP D %23 LQWHOOLJHQFH DQG LQYHVWLJDWLYH GDWDEDVH  Vaughn ,QGH[ ([KLELW ) WR




 7KHVaughn,QGH[VWDWHVWKDW([HPSWLRQ(ZDVRULJLQDOO\DSSOLHGWRWKHWRSRISDJHVWKUHH
DQGIRXUDQGWRILYHEXWWKDWWKHH[HPSWLRQZDVZLWKGUDZQDVWRSDJHVWKUHHDQGIRXUDQGDSSOLHG
RQO\WRSURWHFWLQIRUPDWLRQRQSDJHILYHSeeVaughn,QGH[([KLELW)WR'HFODUDWLRQRI'RQQD
-RKQVRQ(&)1R>@DW


                                                    
'HFODUDWLRQRI'RQQD-RKQVRQ(&)1R>@DW6SHFLILFDOO\SDJHILYHFRQWDLQVGDWDEDVH

LQIRUPDWLRQZKLFKLISURGXFHGFRXOGUHYHDOWHFKQLTXHVXVHGE\ODZHQIRUFHPHQWLQYHVWLJDWRUV

ZKHQVKDULQJLQIRUPDWLRQDFURVVDJHQFLHVSee id.7KHUHLVDUHDVRQDEOHULVNWKDWGLVFORVXUHRI

WKLVLQIRUPDWLRQZRXOGZHDNHQWKH%23¶VHIIHFWLYHQHVVDQGSRWHQWLDOO\DLGLQFLUFXPYHQWLRQRI

WKHWHFKQLTXHV$FFRUGLQJO\VXFKLQIRUPDWLRQLVSURSHUO\ZLWKKHOGXQGHU([HPSWLRQ(See,

e.g. Skinner v. DOJ  ) 6XSS G   ''&  ³7KH &RXUW FRQFOXGHV WKDW WKH

86&,6¶VGHFLVLRQWRUHGDFWWKH7(&6DFFHVVFRGHVLVDSSURSULDWHXQGHU([HPSWLRQ(´aff'd

sub nom., Skinner v. Bureau ofAlcohol, Tobacco, Firearms & Explosives1R±:/

 '& &LU 0D\   McRae v. DOJ  )6XSSG   ''& 

ILQGLQJ([HPSWLRQ(SURSHUO\DSSOLHGWRLQIRUPDWLRQIURP7(&6DQG1&,&GDWDEDVHV

       +DYLQJIRXQGWKDW%23SURSHUO\ZLWKKHOGLQIRUPDWLRQRQHDFKRIWKHSDJHVLQWKHUHFRUG

UHOHDVHGWR3ODLQWLIIWKH&RXUWVKDOOQRZDGGUHVV3ODLQWLII¶VDUJXPHQWVFRQFHUQLQJWKHVHJUHJDELOLW\

RILQIRUPDWLRQLQWKHGRFXPHQW$VH[SODLQHGEHORZWKH&RXUWILQGVWKDW3ODLQWLIILVFRUUHFW²

%23IDLOHGWRSURSHUO\VHJUHJDWHDQGXQUHGDFWQRQH[HPSWPDWHULDOLQWKHUHGDFWHGUHFRUGWKDWZDV

UHOHDVHGWR%HUDUG

            ( 6HJUHJDELOLW\

        :KLOH DJHQFLHV PD\ SURSHUO\ ZLWKKROG FHUWDLQ PDWHULDOV XQGHU )2,$
V HQXPHUDWHG

H[HPSWLRQVWKH\PXVWUHOHDVH³DQ\UHDVRQDEO\VHJUHJDEOHSRUWLRQV´RIUHVSRQVLYHGRFXPHQWVRQFH

WKH\ KDYH UHGDFWHG WKH H[HPSWHG LQIRUPDWLRQ  See  86&  E  7KH VHJUHJDELOLW\

UHTXLUHPHQWLVRIVXFKJUHDWLPSRUWWKDWWKLV&RXUWKDVDQDIILUPDWLYHGXW\WRHQJDJHLQLWVRZQ

VHJUHJDELOLW\DQDO\VLVUHJDUGOHVVRI3ODLQWLII¶VSOHDGLQJVSee Billington v. Dep't of Justice

)G'&&LU7KHTXHVWLRQRIVHJUHJDELOLW\LV³VXEMHFWLYHEDVHGRQWKHQDWXUH

RIWKHGRFXPHQWLQTXHVWLRQDQGDQDJHQF\PXVWSURYLGHDUHDVRQDEO\GHWDLOHGMXVWLILFDWLRQUDWKHU




                                                   
WKDQFRQFOXVRU\VWDWHPHQWVWRVXSSRUWLWVFODLPWKDWWKHQRQH[HPSWPDWHULDOLQDGRFXPHQWLVQRW

UHDVRQDEO\VHJUHJDEOH´Mead Data Cent., Inc. v. U.S. Dep't of Air Force)G'&

&LU$OWKRXJKWKHDJHQF\¶VMXVWLILFDWLRQQHHGQRWFRPSURPLVHWKHQDWXUHRIWKHZLWKKHOG

LQIRUPDWLRQLWVH[SODQDWLRQVKRXOGDWOHDVWGHWDLOZKDWSURSRUWLRQRIWKHLQIRUPDWLRQLQDGRFXPHQW

LVQRQH[HPSWDQGKRZWKDWPDWHULDOLVGLVSHUVHGWKURXJKRXWWKHGRFXPHQWSee Mead Data

)GDW

       +HUH%23UHGDFWHGLQIXOOSDJHVRQHWZRDQGILYHRIWKHILYHSDJHGRFXPHQWUHOHDVHG

WR3ODLQWLIIZKLOH%23UHGDFWHGLQVLJQLILFDQWSDUWSDJHVWKUHHDQGIRXU%23FODLPVWKDWDQ\

DGGLWLRQDOVHJUHJDELOLW\³ZDVSDUWLFXODUO\GLIILFXOWEHFDXVHRIWKHQHHGWRSURWHFWLQIRUPDQWVLQWKH

FRQWH[WRISULVRQ´3O¶V0RW(&)1R>@DW$FFRUGLQJWR%23WKH³UHOHDVHRIWKHZURQJ

VHHPLQJO\LQQRFXRXVGHWDLOFRXOGUHYHDOWKHPHUHILODPHQWRIDIDFWWKDWFRXOGHQOLJKWHQWKHVXEMHFW

RIDQLQYHVWLJDWLRQ´Id.%23IXUWKHUDVVHUWVWKDWDIWHUWKHDSSOLFDWLRQVRIWKHH[HPSWLRQVWKH

³RQO\VXUYLYLQJQRQH[HPSWLQIRUPDWLRQZDVSDLUHGGRZQWROLWWOHPRUHWKDQ0U%HUDUG¶VQDPH

DQG LQPDWH QXPEHU´  Id.  %23 FRQFOXGHV WKDW VHJUHJDWLRQ LQ WKLV FDVH ZRXOG ³SURGXFH DQ

HVVHQWLDOO\PHDQLQJOHVVGLVMRLQWHGVHWRIZRUGVSKUDVHVDQGVHQWHQFHVWKDWKDYHPLQLPDORUQR

LQIRUPDWLRQFRQWH[W´Id.

       7KH &RXUW GLVDJUHHV ZLWK %23¶V VHJUHJDELOLW\ DQDO\VLV  $V D SUHOLPLQDU\ PDWWHU WKH

&RXUW¶V in camera UHYLHZ GHPRQVWUDWHV WKDW %23 IDLOHG WR VHJUHJDWH H[FHUSWV WKDW DOUHDG\

FRQWDLQHGLQIRUPDWLRQWKDWZDVVXEVHTXHQWO\FLWHGDQGGLVFXVVHGLQWKH'+25HSRUWZKLFKKDV

DOUHDG\EHHQGLVFORVHGWR3ODLQWLII'LVFORVLQJWKHLQIRUPDWLRQDWWKLVVWDJHZRXOGQRWUHVXOWLQWKH

GLVFORVXUHRIDQ\QRQH[HPSWLQIRUPDWLRQDQGZRXOGQRWSRVHDQ\ULVNWR%23VWDIILQPDWHVRU

RWKHUWKLUGSDUW\LQGLYLGXDOV

       )XUWKHUPRUH %23 DFNQRZOHGJHV WKDW LW FRXOG KDYH XQUHGDFWHG DGGLWLRQDO VHJUHJDEOH




                                                 
SRUWLRQVRIWKHGRFXPHQWUHOHDVHGWR%HUDUG)RUH[DPSOHWKHVaughn,QGH[VWDWHVWKDWRQSDJH

RQH ³>D@UJXDEO\ WKH OHWWHUKHDG GDWH DQG ILUVW WKUHH ZRUGV RI WKH VXEMHFW OLQH QDPHO\

µ&RQILGHQWLDO ,QIRUPDQW 8WLOL]HG¶ ZRXOG KDYH EROVWHUHG WKH DXWKHQWLFLW\ RI WKH UHOHDVH ZLWKRXW

SXEOLFL]LQJQRQH[HPSWLQIRUPDWLRQ´Vaughn,QGH[([KLELW)WR'HFODUDWLRQRI'RQQD-RKQVRQ

(&)1R>@DW,WLVSX]]OLQJZK\%23GLGQRWILQGLWQHFHVVDU\WRUHOHDVHWKDWLQIRUPDWLRQ

SDUWLFXODUO\ LQ OLJKW RI WKH IDFW WKDW WKURXJKRXW WKLV FDVH²DQG WKURXJKRXW WKH XQGHUO\LQJ

GLVFLSOLQDU\DFWLRQ²%HUDUGKDVGLVSXWHGWKHYHU\H[LVWHQFHRIERWKWKHFRQILGHQWLDOLQIRUPDQWDQG

WKH LQIRUPDQW UHSRUW DW LVVXH LQ WKLV )2,$ UHTXHVW  See '+2 5HSRUW $WWDFKPHQW $ WR 3O¶V

&RPSODLQW(&)1R>@DW³>%HUDUG@SUHVHQWHGDV>KLV@GHIHQVHWKDWDFRQILGHQWLDOLQIRUPDQW

GRHVQRWH[LVWDQGWKDWWKHUHSRUWLQJRIILFHUIDEULFDWHGWKHLQIRUPDWLRQFRQFHUQLQJDFRQILGHQWLDO

LQIRUPDQWLQRUGHUWRZULWHLQFLGHQWUHSRUW´see also3O¶V2SS¶Q(&)1R>@DW³1RWDEO\

WKHILYHSDJHVRIUHOHDVHGUHFRUGVDUHQRWWKH³FRQILGHQWLDOLQIRUPDWLRQVLFUHSRUW´,QDGGLWLRQ

%23 VKRXOG KDYH GLVFORVHG SHUWLQHQW QRQH[HPSW LQIRUPDWLRQ LQ WKH GRFXPHQW¶V LQWURGXFWRU\

SDUDJUDSK ZKLFK VHWV RXW WKH SXUSRVH RI WKH PHPRUDQGXP  6XFK LQIRUPDWLRQ ZRXOG IXUWKHU

DXWKHQWLFDWHWKHGRFXPHQWDQGLWVGLVFORVXUHZRXOGQRWEHH[HPSWXQGHUDQ\)2,$SURYLVLRQ

        ,QOLJKWRIWKHIRUHJRLQJWKH&RXUWVKDOOUHTXLUH%23WRVHJUHJDWHDQGXQUHGDFWDOOQRQ

H[HPSWLQIRUPDWLRQLQWKHUHFRUGDWLVVXHDQGUHOHDVHWKHUHFRUGWR%HUDUGZLWKPRGLILHGUHGDFWLRQV

LQDFFRUGDQFHZLWKWKLV0HPRUDQGXP2SLQLRQ7RDVVLVW%23LQWKRVHHIIRUWVWKH&RXUWLVILOLQJ

IRU%23¶Vex parteUHYLHZDVDVHDOHGDWWDFKPHQWWRWKLV0HPRUDQGXP2SLQLRQWKHUHFRUGDW

LVVXHFRQWDLQLQJVXJJHVWHGUHGDFWLRQVWKDWWKH&RXUWGHHPVDSSURSULDWH,QWKHYHUVLRQSURSRVHG

E\ WKH &RXUW WKH &RXUWKDV XQUHGDFWHGFHUWDLQH[FHUSWVRQSDJHRQHRIWKHUHFRUGQDPHO\ WKH

OHWWHUKHDGGDWHVXEMHFWOLQHDQGSRUWLRQVRIWKHLQWURGXFWRU\SDUDJUDSKGHVFULELQJWKHSXUSRVHRI

WKHGRFXPHQWDWLVVXH2QSDJHWZRRIWKHUHFRUGWKH&RXUWKDVXQUHGDFWHGDQH[FHUSWFRQWDLQLQJ




                                                   
RQHRIWKHGRFXPHQW¶VILQGLQJV7KH&RXUWKDVQRWPDGHDQ\FKDQJHVWRSDJHWKUHHZKLFKDOUHDG\

FRQWDLQVH[FHUSWVXQUHGDFWHGE\%23DQGKDVUHGDFWHGWZRDGGLWLRQDOOLQHVRQSDJHIRXUZKLFK

GHVFULEHRQHRIWKHGRFXPHQW¶VILQGLQJV)LQDOO\RQSDJHILYHWKH&RXUWKDVXQUHGDFWHGWKHGDWH

WLPHWZRVXEMHFWKHDGLQJVDQGDVWDWHPHQWWKDWWKH&RXUWILQGVZRXOGEROVWHUWKHDXWKHQWLFLW\RI

WKHUHFRUGZLWKRXWSXEOLFL]LQJQRQH[HPSWLQIRUPDWLRQ

       7KH&RXUWVKDOOSHUPLW%23WRUHYLHZWKH&RXUW¶VVXJJHVWHGUHGDFWLRQVRIWKHUHFRUGDW

LVVXHEHIRUHWKHUHFRUGLVUHOHDVHGWR3ODLQWLII,IWKH&RXUWKDVQRWUHFHLYHGDQ\REMHFWLRQVIURP

%23ZLWKLQVHYHQEXVLQHVVGD\V²E\$XJXVW²WKHQWKHDWWDFKHGYHUVLRQVKDOOEHXQVHDOHG

DQGDFRS\VKDOOEHPDLOHGWR3ODLQWLII,I%23GRHVILOHDQREMHFWLRQZLWKLQWKHVSHFLILHGWLPH

SHULRGWKHQ%23¶VILOLQJVKRXOGFOHDUO\VHWIRUZDUGWKHEDVLVRIWKHREMHFWLRQDQGVKRXOGDWWDFK

%23¶VSURSRVHGPRGLILFDWLRQVRIWKHUHFRUGWREHUHOHDVHGWR%HUDUG
       




                                       ,9&21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV 'HIHQGDQW¶V 0RWLRQ IRU 6XPPDU\ -XGJPHQW LV '(1,(' ,1

3$57DQG*5$17(',13$57

       $QDSSURSULDWH2UGHUDFFRPSDQLHVWKLV0HPRUDQGXP2SLQLRQ

       

                                                  /s/          
                                                 &2//((1.2//$5.27(//
                                                 81,7('67$7(6',675,&7-8'*(





$WWDFKPHQWV)LOHGXQGHU6HDOIRU%23¶VEx Parte5HYLHZ

5HGDFWHG5HFRUGDW,VVXH